UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: December 31, 2010 o TRANSITION REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: Commission file number: 002-95626-D SIONIX CORPORATION (Exact name of registrant as specified in its charter) Nevada 87-0428526 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No. 914 Westwood Blvd., Box 801 Los Angeles, California (Address of principal executive offices) (Zip Code) Issuer’s telephone number (704) 971-8400 2801 Ocean Park Blvd., Suite 339 Santa Monica, CA 90405 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period than the registrant was required to submit and post such files).Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filed,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). o Yes þ No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of February 2, 2011 the number of shares of the registrant’s classes of common stock outstanding was 242,131,558. Table of Contents Part I - Financial Information 3 Item 1. Financial Statements 3 Balance Sheets (Unaudited) as of December 31, 2010 and September 30, 2010 3 Statements of Operations (Unaudited) for the three months ended December 31, 2010 and 2009 4 Statements of Cash Flows (Unaudited) for the three months ended December 31, 2010 and 2009 5 Notes to unaudited condensed financial statements 6 Forward-Looking Statements Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 Part II – Other Information 14 Item 1. Legal Proceedings 14 Item 1A. Risk Factors 15 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3. Defaults Upon Senior Securities 15 Item 4. Reserved 15 Item 5. Other Information 15 Item 6. Exhibits 15 Signatures 16 2 PART I, ITEM 1.FINANCIAL STATEMENTS. Sionix Corporation Balance Sheets (Unaudited) As of December 31, As of September 30, ASSETS Current assets: Cash and cash equivalents $ $ Other receivable Inventory Other current assets Total current assets Non-current assets: Property and equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS'DEFICIT Current liabilities: Accounts payable $ $ Accrued expenses Deferred revenue Notes payable - related parties Convertible notes, net of debt discount 10% subordinated convertible notes Shares to be issued - Derivative liability Total current liabilities Stockholders' deficit: Preferred stock, $0.001 par value, (10,000,000 shares authorized at December 31, 2010) - - Common stock, $0.001 par value, (600,000,000 shares authorized; 241,649,678 and 217,154,741 shares issued and outstanding at December 31, 2010 and September 30, 2010, respectively) Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders'deficit $ $ The accompanying notes are an integral part of these unaudited condensed financial statements. 3 Sionix Corporation Statements of Operations (Unaudited) Three Months Ended December 31, Net revenues $
